Murray, C. J., delivered the opinion of the Court.
Bryan, J., concurred.
It was error, after the jury had retired, to allow them to come into Court and instruct them, in the absence of the parties or their counsels.
Such instructions will be considered important if the contrary is not shown, from the very fact that the jury have asked for them. The certificate of the Judge of the Court below is a sufficient authentication of the statement. An appellant cannot be defeated of his rights by any such proceeding. If the respondent did not think proper to file amendments, or the Judge to correct the statement, the certificate of that fact by the Judge is all that is necessary.
Judgment reversed, with costs, and new trial granted.